Exhibit 99.3 Air Methods Corporation and Subsidiaries Pro Forma Financial Information (unaudited) On August 1, 2011, Air Methods Corporation (the Company) acquired 100% of the outstanding common stock of OF Air Holdings Corporation and its subsidiaries, including Omniflight Helicopters, Inc. (together, Omniflight), for a cash purchase price of $200 million, subject to final determination of working capital, as defined in the merger agreement, as of the closing date. The accompanying unaudited pro forma combined balance sheet presents the historical financial information of the Company as of June 30, 2011, as adjusted for the acquisition of Omniflight, as if the acquisition had occurred on June 30, 2011. The accompanying unaudited pro forma combined statements of income for the six months ended June 30, 2011, and the year ended December 31, 2010, combine the historical operations of the Company with the historical operations of Omniflight as if the transaction had occurred on January 1, 2010. Because Omniflight’s fiscal year-end was previously March 31, Omniflight’s historical statement of income for the year ended March 31, 2011, was combined with the Company’s statement of income for the year ended December 31, 2010, for purposes of the pro forma presentation for the year ended December 31, 2010. The accompanying unaudited pro forma combined statement of income for the six months ended June 30, 2011, combine the historical operations of the Company for the six months ended June 30, 2011 with the six months for Omniflight, including the three months ended March 31, 2011. These same three months are also included in the pro forma statement of income for the year ended December 31, 2010. The acquisition was accounted for under the acquisition method of accounting whereby the total estimated purchase price is allocated to the tangible and intangible assets acquired and liabilities assumed in connection with the acquisition based on their estimated fair values as of the effective date of the acquisition. The unaudited pro forma combined financial statements have been prepared by the Company’s management based upon the historical financial statements of the Company and Omniflight and preliminary estimates of fair values, which are subject to change pending a final analysis of the fair values and useful lives, as applicable. These pro forma statements may not be indicative of the results that actually would have occurred if the combination had been in effect on the dates indicated or which may be obtained in the future. The pro forma financial statements and notes thereto should be read in conjunction with the historical financial statements included in the Company’s previous filings with the Securities and Exchange Commission. In Omniflight’s historical financial statements used in the accompanying pro forma financial statements, certain aircraft leases were classified as capital leases based upon certain default clauses deemed to be subjective and Omniflight’s interpretation of the maximum amount they could be required to pay to the lessor in the event of default. In the Company’s historical financial statements used in the accompanying pro forma financial statements, aircraft leases with similar provisions are classified as operating leases based upon the Company’s differing interpretation of the maximum amount they could be required to pay to the lessor in the event of default. In light of the foregoing, the Company has submitted a letter to the Securities and Exchange Commission requesting clarification regarding the appropriate GAAP interpretation of ASC 840-10-25-14, which may impact the Company’s presentation for aircraft leases. The effects of any change in the Company’s presentation of aircraft leases are not included in the accompanying unaudited pro forma combined financial statements. 1 Air Methods Corporation and Subsidiaries Pro Forma Combined Balance Sheet As of June 30, 2011 (Amounts in thousands) (unaudited) Historical Air Methods OF Air Holdings Pro forma Pro forma Corporation Corporation adjustments combined ASSETS Current Assets: Cash and cash equivalents $ - Current installments of notes receivable 4 - - 4 Receivables: Trade ) (g) Other - ) Inventories, including work-in-process on medical interiors and products contracts (c) Costs in excess of billings - - Assets held for sale 43 - Deferred income taxes - ) (l) - Prepaid and other current assets ) (a) Total current assets ) Property and equipment: Land - - Flight and ground support equipment ) (c) ) (i) Buildings and other equipment ) (c) Capital lease assets - ) (c) ) (i) ) Less accumulated depreciation and amortization ) ) (c) ) Net property and equipment ) Notes and other receivables, less current installments - Goodwill (net) ) (d) (e) Other intangible assets - ) (d) (e) Other assets (b) Total assets $ (Continued) 2 Air Methods Corporation and Subsidiaries Pro Forma Combined Balance Sheet As of June 30, 2011 (Amounts in thousands) (unaudited) Historical Air Methods OF Air Holdings Pro forma Pro forma Corporation Corporation adjustments combined LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Notes payable $ - - Current installments of long-term debt ) (a) (b) Current installments of obligations under capital leases ) (i) ) (k) Accounts payable - Other accrued liabilities ) (a) ) (g) (h) ) (i) Due to third-party payors - - Accrued wages and compensated absences - Deferred income taxes - - Billings in excess of costs - - Deferred revenue ) (g) Total current liabilities ) Long-term debt, less current installments - (b) Obligations under capital leases less current installments - (k) Deferred income taxes ) (l) Other liabilities ) (a) ) (j) Total liabilities ) Total stockholders' equity ) (f) ) (h) Total liabilities and stockholders' equity $ See accompanying notes to unaudited pro forma combined financial statements. 3 Air Methods Corporation and Subsidiaries Pro Forma Combined Statement of Income For the Six Months Ended June 30, 2011 (Amounts in thousands, except share and per share amounts) (unaudited) Historical Air Methods OF Air Holdings Pro forma Pro forma Corporation Corporation adjustments combined Revenue: Flight revenue, net $ ) (g) Medical interiors and products revenue - - Other - ) Operating expenses: Flight centers ) (g) Aircraft operations ) (i) Aircraft rental ) (i) Cost of medical interiors and products sold - - Depreciation and amortization ) (c) ) (d) (e) ) (i) Loss (gain) on disposition of assets, net ) - General and administrative ) (j) ) Operating income Other income (expense): Interest expense ) ) (a) ) ) (b) 56 (i) 72 (k) Other, net 69 - Income (loss) before income taxes ) Income tax expense ) ) (l) ) Net income (loss) $ ) Basic income per common share $ Diluted income per common share $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to unaudited pro forma combined financial statements. 4 Air Methods Corporation and Subsidiaries Pro Forma Combined Statement of Income For the Year Ended December 31, 2010 (Amounts in thousands, except share and per share amounts) (unaudited) Historical Air Methods OF Air Holdings Corporation Corporation For the year ended For the year ended Pro forma Pro forma December 31, 2010 Marach 31, 2011 adjustments combined Revenue: Flight revenue, net $ ) (g) Medical interiors and products revenue - - Other - ) Operating expenses: Flight centers ) (g) Aircraft operations ) (i) Aircraft rental ) (i) Cost of medical interiors and products sold - - Depreciation and amortization ) (c) ) (d) (e) ) (i) Loss (gain) on disposition of assets, net ) - General and administrative ) (j) ) Operating income Other income (expense): Interest expense ) ) (a) ) ) (b) (i) (k) Other, net ) - Income (loss) before income taxes ) Income tax benefit (expense) ) ) (l) ) Net income (loss) $ ) Basic income per common share $ Diluted income per common share $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to unaudited pro forma combined financial statements. 5 Air Methods Corporation and Subsidiaries Notes to Pro Forma Combined Financial Statements (unaudited) (1)Basis of Presentation The accompanying unaudited pro forma combined financial statements are presented to reflect the acquisition of Omniflight by the Company using the acquisition method of accounting whereby the total estimated purchase price is allocated to the tangible and intangible assets acquired and liabilities assumed in connection with the acquisition based on their estimated fair values as of the effective date of the acquisition. The accompanying unaudited pro forma combined balance sheet presents the historical financial information of the Company, as of June 30, 2011, as adjusted for the acquisition of Omniflight, as if the transaction had occurred on June 30, 2011. The accompanying unaudited pro forma combined statements of income for the six months ended June 30, 2011, and the year ended December 31, 2010, combine the historical operations of the Company with the historical operations of Omniflight as if the transaction had occurred on January 1, 2010. Certain reclassifications have been made to the historical Omniflight financial statement presentation to conform to the Company’s basis of presentation. These pro forma statements may not be indicative of the results that actually would have occurred if the combination had been in effect on the dates indicated or which may be obtained in the future. The Company recorded approximately $250,000 in transaction costs related to the acquisition of Omniflight in its historical statement of income for the six months ended June 30, 2011, included in this pro forma presentation. In the year ending December 31, 2011, the Company expects to incur the following nonrecurring expenses relating to the acquisition and integration of Omniflight into the Company’s operations: approximately $1.1 million in additional transaction costs, $1.4 million in stay bonuses and severance for Omniflight employees, and $2.8 million related to the consolidation of Omniflight’s Part 135 Air Carrier Certificate into the Company’s certificate. These nonrecurring charges are not included in pro forma income statements included in this document. (2)Fiscal Periods Presented Prior to the acquisition, Omniflight’s fiscal year-end was March 31. In the accompanying unaudited pro forma combined statement of income for the year ended December 31, 2010, Omniflight’s historical statement of income for the year ended March 31, 2011, was combined with the Company’s statement of income for the year ended December 31, 2010. The unaudited pro forma combined statement of income for the six months ended June 30, 2011, includes the three months ended March 31, 2011, for Omniflight. These same three months are also included in the pro forma statement of income for the year ended December 31, 2010. Summarized operating information about the duplicated quarter is as follows: Revenue $ Expenses Net loss ) 6 Air Methods Corporation and Subsidiaries Notes to Pro Forma Combined Financial Statements, continued (unaudited) (3)Pro Forma Adjustments The unaudited pro forma combined financial statements reflect the following adjustments: (a) Record the retirement or settlement of Omniflight’s outstanding debt and related accrued interest and debt origination costs at the date of the acquisition. Eliminate related interest expense. (b) Record the issuance of $200 million term loan under the Company’s Amended and Restated Revolving Credit, Term Loan and Security Agreement to finance the acquisition. Record related loan origination fees and interest expense. The Amended Credit Facility is secured by substantially all of the Company’s accounts receivable, inventory, equipment and general intangibles and bears interest at a variable interest rate, estimated to be 2.4% for all periods presented. (c) Eliminate accumulated depreciation and adjust Omniflight fixed assets and spare parts inventory to estimated fair value. Adjust related depreciation expense based on estimated fair value and average remaining useful life of 6.5 years for owned aircraft. Fair value is based on aircraft bluebook values and current vendor price lists and is considered preliminary pending final inventory counts and review of airworthiness documentation. (d) Eliminate Omniflight goodwill and other intangible asset balances as of June 30, 2011, and related historical amortization expense. (e) Record estimated goodwill and other intangible assets and related amortization expense. Fair value and estimated useful life of other intangible assets is based on a preliminary estimates and is subject to review and finalization by the Company’s management. Other intangible assets are amortized on a straight-line basis over a thirteen-year life. (f) Eliminate Omniflight equity balances as of June 30, 2011. (g) Eliminate the impact of certain transactions which occurred between the Company and Omniflight prior to acquisition, including intercompany receivable and payable balances. (h) Record transaction costs, net of tax effect, incurred by the Company in relation to the acquisition of Omniflight. (i) Eliminate certain assets and liabilities retained by the sellers of Omniflight and not included in the acquisition in accordance with the merger agreement. (j) Eliminate management fees due to the sellers accrued by Omniflight prior to the acquisition. (k) Adjust capital lease obligations to fair value based on estimated current market interest rates. Omniflight classified all capital lease obligations as short-term as of June 30, 2011, because of certain default provisions contained in other debt agreements which did not allow for capital leases. Because all of these debt agreements were paid or settled at the acquisition date, the capital lease obligations are classified as short-term and long-term in accordance with scheduled payment terms in the accompanying pro forma presentation. 7 Air Methods Corporation and Subsidiaries Notes to Pro Forma Combined Financial Statements, continued (unaudited) (3)Pro Forma Adjustments, continued (k) In Omniflight’s historical financial statements used in the accompanying pro forma financial statements, certain aircraft leases were classified as capital leases based upon certain default clauses deemed to be subjective and Omniflight’s interpretation of the maximum amount they could be required to pay to the lessor in the event of default. In the Company’s historical financial statements used in the accompanying pro forma financial statements, aircraft leases with similar provisions are classified as operating leases based upon the Company’s differing interpretation of the maximum amount they could be required to pay to the lessor in the event of default. In light of the foregoing, the Company has submitted a letter to the Securities and Exchange Commission requesting clarification regarding the appropriate GAAP interpretation of ASC 840-10-25-14, which may impact the Company’s presentation for aircraft leases. The effects of any change in the Company’s presentation of aircraft leases are not included in the accompanying unaudited pro forma combined financial statements. (l) Record estimated income tax provision using a 39% effective corporate tax rate. Since the acquisition was accounted for as a stock acquisition, deferred tax assets and liabilities were adjusted to reflect the pro forma changes in net book value. The valuation allowance previously recorded by Omniflight was also reversed since the Company expects to benefit from the use of all deferred tax assets. 8
